             Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
 AMERICAN OVERSIGHT,                                )
 1030 15th Street NW, B255                          )
 Washington, DC 20005                               )
                                                    )
                                         Plaintiff, )
                                                    )
 v.                                                 )     Case No. 18-cv-2565
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
 2201 C Street NW                                   )
 Washington, DC 20520                               )
                                                    )
                                        Defendant. )
                                                    )

                                         COMPLAINT

       1)      Plaintiff American Oversight brings this action against the U.S. Department of

State under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2)      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3)      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4)      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
             Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 2 of 13



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                            PARTIES

       5)      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization committed to the promotion of transparency in government, the education of the

public about government activities, and ensuring the accountability of government officials.

Through research and FOIA requests, American Oversight uses the information it gathers, and its

analysis of it, to educate the public about the activities and operations of the federal government

through reports, published analyses, press releases, and other media. The organization is

incorporated under the laws of the District of Columbia.

       6)      Defendant U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that American Oversight seeks.

                                   STATEMENT OF FACTS

       7)      On June 13, 2018, the magazine Foreign Policy reported that politically appointed

State Department Senior Advisor Mari Stull was “quietly vetting career diplomats and American

employees of international institutions to determine whether they are loyal to President Donald

Trump and his political agenda, according to nearly a dozen current and former U.S. officials.”

Colum Lynch & Robbie Gramer, Trump Appointee Compiles Loyalty List of U.S. Employees at

U.N., State, FOREIGN POLICY, (June 13, 2018, 11:01 AM),

https://foreignpolicy.com/2018/06/13/trumps-vino-vixen-compiles-loyalty-list-of-u-s-employees-




                                                 2
              Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 3 of 13



at-u-n-state-mari-stull-political-appointee-state-department-international-organization-united-

nations-political-retribution-chaos-dysfunction/.

       8)       Earlier, on April 21, 2017, Politico reported that a career civil servant, Sahar

Nowrouzzadeh, had been reassigned after facing criticism from conservative media outlets for

her perceived lack of loyalty to the Trump administration. Nahal Toosi, State Dept. Official

Reassigned Amid Conservative Media Attacks, POLITICO (Apr. 21, 2017, 3:18 PM),

https://www.politico.com/story/2017/04/21/sahar-nowrouzzadeh-reassigned-state-department-

237466.

       9)       On June 21, 2018, American Oversight submitted eight FOIA requests to State to

determine whether and to what extent high-ranking State officials were targeting career civil

servants for their perceived partisan or ideological preferences.

       10)      On September 28, 2018, American Oversight submitted two additional FOIA

requests to State to determine whether and to what extent high-ranking State officials were

targeting career civil servants for their perceived partisan or ideological preferences.

                                      Stull Correspondence FOIA

       11)      On June 21, 2018, American Oversight submitted a FOIA request to State seeking

the following records:

             All email correspondence sent by Mari Stull that include any of the
             following terms:

                a.   Obama
                b.   Intel
                c.   Facebook
                d.   Twitter
                e.   Tweet
                f.   Insta
                g.   Instagram
                h.   LinkedIn
                i.   Loyalty

                                                    3
              Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 4 of 13



                j.   Loyal
                k.   Loyalist
                l.   Trump
                m.   Citizen
                n.   Pompeo
                o.   “Deep State”
                p.   Digital
                q.   Social
                r.   Online
                s.   Profile
                t.   Account
                u.   MAGA
                v.   Swamp
                w.   Kerry
                x.   Clinton
                y.   Holdover
                z.   “America First”

             This request includes all prior messages (whether incoming or outgoing)
             reflected in the responsive correspondence and any attachments thereto.

             Please provide all responsive records from April 1, 2018, through the date
             of the search.

       12)      By letter dated July 17, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-04743.

       13)      American Oversight has received no further communication from State regarding

this FOIA request.

                                    Stull External Attachments FOIA

       14)      On June 21, 2018, American Oversight submitted a FOIA request with to State

seeking the following records:

             All email correspondence that includes an attachment between (a) Mari
             Stull and (b) any individual with an email address not containing a .gov
             domain name (i.e., email addresses with domain names that include .com,
             .net, .org, or .edu) from April 1, 2018, through the date of the search. This
             request includes all prior messages (whether incoming or outgoing)
             reflected in the responsive correspondence as well as any attachments
             thereto. The request also seeks all email communications where any of the



                                                  4
              Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 5 of 13



             responsive parties is a recipient of the email, whether in the to, from, cc, or
             bcc lines.

       15)      By letter dated July 17, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-04758.

       16)      American Oversight has received no further communication from State regarding

this FOIA request.

                               Stull Congressional Correspondence FOIA

       17)      On June 21, 2018, American Oversight submitted a FOIA request to State seeking

the following records:

             All email correspondence that includes an attachment between (a) Mari
             Stull and (b) any member of Congress or congressional staff from April 1,
             2018, through the date of the search. This request includes all prior
             messages (whether incoming or outgoing) reflected in the responsive
             correspondence as well as any attachments thereto. The request also seeks
             all email communications where any of the responsive parties is a recipient
             of the email, whether in the to, from, cc, or bcc lines.

       18)      By letter dated July 17, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-04759.

       19)      American Oversight has received no further communication from State regarding

this FOIA request.

                                Stull White House Correspondence FOIA

       20)      On July 21, 2018, American Oversight submitted a FOIA request to State seeking

the following records:

             All email correspondence that includes an attachment between (a) Mari
             Stull and (b) any email address ending in eop.gov from April 1, 2018,
             through the date of the search. The items in this request include all prior
             messages (whether incoming or outgoing) reflected in the responsive
             correspondence as well as any attachments thereto. The request also seeks
             all email communications where any of the responsive parties are a
             recipient of the email, whether in the to, from, cc, or bcc lines.

                                                   5
              Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 6 of 13




       21)      By letter dated July 17, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-04761.

       22)      American Oversight has received no further communication from State regarding

this FOIA request.

                                         Stull Calendars FOIA

       23)      On June 21, 2018, American Oversight submitted a FOIA request to State seeking

the following records:

             All calendars or calendar entries for Mari Stull from April 1, 2018, through
             the date a search is conducted, including any calendars maintained on her
             behalf (e.g., by an administrative assistant or a scheduler).

             For calendar entries created in Outlook or similar programs, the
             documents should be produced in “memo” form to include all invitees, any
             notes, and all attachments. Please do not limit your search to Outlook
             calendars—we request the production of any calendar—paper or
             electronic, whether on government-issued or personal devices—used to
             track or coordinate how Ms. Stull allocates her time on agency business.

       24)      By letter dated July 17, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-04763.

       25)      American Oversight has received no further communication from State regarding

this FOIA request.

                                   Leadership Correspondence FOIA

       26)      On June 21, 2018, American Oversight submitted a FOIA request to State seeking

the following records:

                All email communications containing the word “Mari,” “Stull,”
                “loyalty,” “loyal,” or “loyalist” sent or received by any leadership* or
                political appointee** in any of the following offices:

                     a. The Office of the Secretary of State (S);
                     b. The Office of the Deputy Secretary of State (D);

                                                  6
             Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 7 of 13



                     c.   The United States Mission to the United Nations;
                     d.   The immediate office of the Under Secretary for Political Affairs (P);
                     e.   The immediate office of the Under Secretary for Management (M);
                     f.   The Office of the Assistant Secretary for Administration (A);
                     g.   The Office of the Director of Human Resources (HR);
                     h.   The Policy Planning Staff (S/P); and
                     i.   The Bureau of International Organization Affairs (IO).

              * “Leadership” should be understood as any person in a management
              or similar position overseeing or directing the listed offices, such as
              individuals serving in acting capacity, Foreign Service Officers, or civil
              servants who are carrying out the functions of an unfilled political
              appointment.

              **“Political appointee” should be understood as any person who is a
              Presidential Appointee with Senate Confirmation (PAS), a Presidential
              Appointee (PA), a Non-career SES, any Schedule C employees, or any
              persons hired under Temporary Non-career SES Appointments, Limited
              Term SES Appointments, or Temporary Transitional Schedule C
              Appointments.

              Both items in this request include all prior messages (whether incoming
              or outgoing) reflected in the responsive correspondence as well as any
              attachments thereto.

              Please provide all responsive records from April 1, 2018, through the
              date of the search.

       27)    By letter dated July 17, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-04764.

       28)    American Oversight has received no further communication from State regarding

this FOIA request.

                                       Moley Correspondence FOIA

       29)    On June 21, 2018, American Oversight submitted a FOIA request to State seeking

the following records:

              All email communications sent or received by Kevin Edward Moley that
              contain any of the following terms:

                     a. Obama

                                                   7
             Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 8 of 13



                     b.   Kerry
                     c.   Clinton
                     d.   Tillerson
                     e.   Intel
                     f.   Loyalty
                     g.   Loyal
                     h.   “Deep State”
                     i.   MAGA
                     j.   “America First”

              This request includes all prior messages (whether incoming or
              outgoing) reflected in the responsive correspondence as well as any
              attachments thereto.

              Please provide all responsive records from March 22, 2018, through
              the date of the search.

       30)    By letter dated July 17, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-04765.

       31)    American Oversight has received no further communication from State regarding

this FOIA request.

                                      Haley Correspondence FOIA

       32)    On June 21, 2018, American Oversight submitted a FOIA request to State seeking

the following records:

              All email communications sent by Nikki Haley that contain any of the
              following terms:

                     a.   Loyal
                     b.   Loyalist
                     c.   Loyalty
                     d.   Holdover
                     e.   “Deep State”
                     f.   MAGA
                     g.   Swamp
                     h.   “America First”

              This request includes all prior messages (whether incoming or
              outgoing) reflected in the responsive correspondence as well as any
              attachments thereto.

                                                8
             Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 9 of 13




              Please provide all responsive records from April 1, 2018, through the
              date of the search.

       33)    By letter dated July 17, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-04767.

       34)    American Oversight has received no further communication from State regarding

this FOIA request.

                           Second White House Correspondence FOIA

       35)    On September 28, 2018, American Oversight submitted a FOIA request to State

seeking the following records:

              All email communications of (1) State officials Mike Pompeo, T. Ulrich
              Brechbuhl, Rex Tillerson, Christine Ciccone, Makan Delrahim, Sean
              Doocey, Julia Haller, Brian Hook, Edward Lacey, Kevin Edward
              Moley, Mari Stull, or Matthew Mowers with (2) anyone with an email
              address ending in eop.gov (including @nsc.eop.gov, @who.eop.gov &
              @ovp.eop.gov) containing the following search terms:

                     a)   Sahar
                     b)   Nowrouzzadeh
                     c)   Holdover
                     d)   Holdovers
                     e)   Turncoat
                     f)   Turncoats
                     g)   Leaker
                     h)   Leakers
                     i)   “Deep state”
                     j)   “Loyalty List”

              Please provide all responsive records from January 20, 2017, to the
              date of the search.

              This request includes all prior messages (whether incoming or
              outgoing) reflected in the responsive correspondence and any
              attachments thereto. This request includes messages on which the State
              officials were cc’ed or bcc’ed.




                                              9
             Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 10 of 13



       36)     By letter dated October 30, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-07413.

       37)     American Oversight has received no further communication from State regarding

this FOIA request.

                                      Nowrouzzadeh FOIA

       38)     On September 28, 2018, American Oversight submitted a FOIA request to State

seeking the following records:

               All email communications of State officials Mike Pompeo, T. Ulrich
               Brechbuhl, Rex Tillerson, Christine Ciccone, Makan Delrahim, Sean
               Doocey, Julia Haller, Brian Hook, Edward Lacey, Kevin Edward
               Moley, Mari Stull, or Matthew Mowers containing the following search
               terms:

                     a) Sahar
                     b) Nowrouzzadeh

               Please provide all responsive records from January 20, 2017, to the
               date of the search.

               This request includes all prior messages (whether incoming or
               outgoing) reflected in the responsive correspondence and any
               attachments thereto. This request includes messages on which the State
               officials were cc’ed or bcc’ed.

       39)     By letter dated October 30, 2018, State informed American Oversight that it had

assigned the FOIA request tracking number F-2018-07414.

       40)     American Oversight has received no further communication from State regarding

this FOIA request.

                             Exhaustion of Administrative Remedies

       41)     As of the date of this Complaint, State has failed to (a) notify American Oversight

of any determination regarding American Oversight’s FOIA requests, including the full scope of

any responsive records the agency intends to produce or withhold and the reasons for any

                                               10
              Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 11 of 13



withholdings; or (b) produce all of the requested records or demonstrate that the requested

records are lawfully exempt from production.

        42)     Through State’s failure to make determinations as to American Oversight’s FOIA

requests within the time period required by law, American Oversight has constructively

exhausted its administrative remedies and seeks immediate judicial review.

                                            COUNT I
                                Violation of FOIA, 5 U.S.C. § 552
                        Failure to Conduct Adequate Search for Records

        43)     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        44)     American Oversight properly requested records within the possession, custody,

and control of State.

        45)     State is an agency subject to FOIA and must therefore make reasonable efforts to

search for requested records.

        46)     State has failed to promptly review agency records for the purpose of locating

those records which are responsive to American Oversight’s FOIA requests.

        47)     State’s failure to conduct an adequate search for responsive records violates

FOIA.

        48)     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring State to promptly make reasonable efforts to search for records responsive to

American Oversight’s FOIA requests.




                                                 11
             Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 12 of 13



                                        COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                        Wrongful Withholding of Non-Exempt Records

       49)      American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       50)      American Oversight properly requested records within the possession, custody,

and control of State.

       51)      State is an agency subject to FOIA and must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       52)      State is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce records responsive to its FOIA requests.

       53)      State is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       54)      State’s failure to provide all non-exempt responsive records violates FOIA.

       55)      Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring State to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search reasonably calculated to uncover all records

             responsive to American Oversight’s FOIA requests;



                                                 12
          Case 1:18-cv-02565 Document 1 Filed 11/07/18 Page 13 of 13



      (2) Order Defendant to produce, by such a date as the Court deems appropriate, any and

         all non-exempt records responsive to American Oversight’s FOIA requests and

         indexes justifying the withholding of any responsive records withheld under claim of

         exemption;

      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

         responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight attorneys’ fees and other litigation costs reasonably

         incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.



Dated: November 7, 2018                            Respectfully submitted,

                                                   /s/ Daniel A. McGrath
                                                   Daniel A. McGrath
                                                   D.C. Bar No. 1531723
                                                   Elizabeth France
                                                   D.C. Bar No. 999851

                                                   AMERICAN OVERSIGHT
                                                   1030 15th Street NW, B255
                                                   Washington, DC 20005
                                                   (202) 897-4213
                                                   daniel.mcgrath@americanoversight.org
                                                   beth.france@americanoversight.org
                                                   Counsel for Plaintiff




                                              13
